         Case 1:21-mj-00522-RMM Document 11 Filed 07/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :      CASE NO. 21-MJ-00522
               v.                           :
                                            :
AHMAD IRAVANI,                              :
                                            :
                       Defendant.           :

                                           ORDER

       Upon consideration of the Consent Motion to Continue Preliminary Hearing and Exclude

Time Under the Speedy Trial Act, it is hereby

       ORDERED that the Motion is GRANTED; it is further

       ORDERED that the preliminary hearing currently scheduled for August 3, 2021 at 3:00

P.M. be continued for good cause to October 1, 2021 at 3:00 P.M. before the Honorable G.

Michael Harvey; it is further

       ORDERED that the time between August 3, 2021 and September 30, 2021 be excluded

for purposes of any computation under the Speedy Trial Act. The Court finds that the ends of

justice served by granting of such continuance outweigh the best interests of the public and the

defendant in a speedy trial, as the continuance will allow the defendant to review discovery,

the government to provide additional discovery, and the parties to explore whether a pre-

indictment resolution is possible.
                                                                        G. Michael Harvey
                                                                        2021.07.23
                                                                        13:20:37 -04'00'
                                                     ____________________________
                                                     G. Michael Harvey
                                                     United States Magistrate Judge
